Title: From John Adams to Peter Stephen Duponceau, 24 July 1821
From: Adams, John
To: Duponceau, Peter Stephen



dear Sir.
Montezillo July 24th. 1821

I had I not been poison’d almost to the loss of my sight, by a rare fever or a blossom cold, I should have long since thanked you for, your discourse, and to have acknowledged to have read it with all that delight—which I always receive from the productions of your pen—The History of Pensylvania is an interesting subject not only to her Citizens but to all America and to all the World—The Character of Mr Penn is as amiable as it was great—I hope that you will find time to write the history of both, for I believe that no man possesses talents and industry that are better fitted for the services—your painting in the 24th. page of the arrival of the gallant Ship, and her sailing up the river and the conference under the great Elem is exquisite.—These events ought to be celebrated with as much ardor as our 22d. of December—
Mr. Penns recognition as brethern of all who believed in one God, the upholder and supporter of the Universe is worthy of eternal remembrance and universal imitation; but you will pardon me if I think your panegyric in the 19th. page is some what too eloquent, it is true that Mr Penn had a great and powerful mind. As a Theologian, he may be ranked with Mr Whitfield and Mr Wesley, Count Zinsendorf and Baron Swedenborgh; as a law-liver he  may be classed with Milton Lock, Hume Frankline and Sieyes and surely this is glory enough for a great Man; but they are altogether not worth one Montesquieu or one Vattle—His treatment of the Indians is amiable and exemplary, but all his exertions together in their favour are not to be compared with those of the great Elliot 50 years before—It must be remembered that he had to deal with the Lennimenape who were a peace society long before his arrival if we believe Heckewelder and not the fierce ferocious blood thirsty race which the Plymouth adventurers, and Mr Elliot had to encounter, and that race fostered encouraged stimulated, furnished with arms ammunition and the art of using them by Morton and Gardner the friends and adorers of Arch Bishop Laud—Moreover it ought not  to be forgotten that Mr Pen was a courtier in the reigns of Charles and James—that he owed his vast acquisitions to their Justice or their favour that they courted him to promote a toleration of the Catholic religion, which the English nation then though equivalent to an establishment of it, and the total exterpation of the protestants—Nor should his raging appetite for land be forgotten—not content with the vast territory of Pensylvania he thirsted for New–Jersey and Delaware—His Name always remindes me of a saying of one of your Countrymen Mr. Bouteneau a refugee from persecution in France, who said mankind is never satisfied, if I did own the whole world town of Boston I should not be contented.—I should say Charlestown is so handy—Genghiskan said the whole globe is not sufficient to satisfy the ambition of a great Man and if Mr Penn had possessed the whole globe, it seems to me as if he would have wept-—that there was not another globe within his reach to purchase—such alass are the infermities of the greatest and best Men, which our species has produced. This is between ourselves, I should be unwilling to see it public, because it must offend the Citizens of Pensylvania and the whole body of friends—for all of whom I have too much respect esteem and affection to offend any of them with out necessity. I am Sir with great esteem respect / and affection your obliged friend / and humble Servant 

John Adams